     Case 2:19-cv-00685-MHT-CSC Document 28 Filed 12/08/20 Page 1 of 2


     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOSHUA LANG WHIGAN,                     )
                                        )
       Petitioner,                      )
                                        )           CIVIL ACTION NO.
       v.                               )             2:19cv685-MHT
                                        )                  (WO)
UNITED STATES OF AMERICA,               )
                                        )
       Respondent.                      )

                                   ORDER

      This    case     is   before       the      court       on    petitioner’s

notice of interlocutory appeal of the order denying his

motion      for   leave     to   file       a    motion    for      judgment    of

acquittal, as well as his motion for leave to appeal in

forma pauperis.           Because the order (doc. no. 23) from

which petitioner appeals is not a final judgment, see

28    U.S.C.      § 1291,        and        is     not     subject       to     an

interlocutory         appeal     under      28    U.S.C.       § 1292(a),      the

court construes the notice of appeal (doc. no. 25) as

containing        a    motion      to       certify       a        question    for

interlocutory appeal pursuant to 18 U.S.C. § 1292(b).

(This would be the only other way for an interlocutory

appeal to proceed.)
   Case 2:19-cv-00685-MHT-CSC Document 28 Filed 12/08/20 Page 2 of 2


    Section 1292(b) states: “When a district judge, in

making     in        a    civil    action      an   order    not     otherwise

appealable under this section, shall be of the opinion

that such order involves a controlling question of law

as to which there is substantial ground for difference

of opinion and that an immediate appeal from the order

may materially advance the ultimate termination of the

litigation,          he    shall    so    state     in     writing    in   such

order.”     Id.          The   court     finds      that     the     questions

involved        in       petitioner’s     appeal     do     not    meet    this

standard.

                                         ***

    Accordingly, it is ORDERED that petitioner’s motion

to certify a question for interlocutory appeal (doc.

no. 25) is denied.

    It is further ORDERED that petitioner’s motion for

leave to appeal in forma pauperis (doc. no. 26) is

denied as moot.

    DONE, this the 8th day of December, 2020.

                                          /s/ Myron H. Thompson
                                       UNITED STATES DISTRICT JUDGE
